Hon. Gloria M. Ballien Deputy Commissioner and Counsel Department of Commerce
This is in response to your letter wherein you ask for my opinion as to whether cities of 50,000 or more population are empowered to expend funds to establish a publicity fund for the purpose of promoting commerce within the cities.
Previously, the Attorney General concluded (1975 Atty Gen [Inf Opns] 239, copy of which is enclosed herewith) that in the absence of a statute authorizing cities of 50,000 or more population to establish and expend publicity funds, a city may not expend its funds for publicity purposes. However, since that opinion was rendered, a statutory amendment has been enacted. This amendment must be considered.
Section 20 of the General City Law is a grant of specific enumerated powers to cities. Subdivision 5 of such section empowers a city "[t]o spend money for any public or municipal purpose * * *."
Section 21 of the General City Law defines public or municipal purpose to include:
 "Notwithstanding any other provision of law, the terms * * * include the promotion of education, art, beauty, charity, amusement, recreation, health, safety, comfort and convenience, and the promotion, creation, development or expansion of business, commerce, industry or job opportunities * * *." (The underlined portions were inserted by the Laws of 1976, chapter 930, § 1, effective July 27, 1976.)
The conclusion reached in 1975 Atty Gen [Inf Opns] 239, supra, that cities of 50,000 or more population may not expend their funds for publicity purposes since such power is specifically granted to cities of less than 50,000 population as provided for in General City Law, §13-b, must now be modified in view of the 1976 amendment to the General City Law, § 21.
In 1975 Atty Gen [Inf Opns] 239, supra, it was said:
  "`It is axiomatic that local governmental units are creatures of, and exercise only those powers delegated to them by, the State * * *.' (Seaman v Fedourich, 16 N.Y.2d 94, 101. A municipality is not, however, restricted to the exercise of its specifically granted powers, but possesses also such powers as are necessarily incident to, or may fairly be implied from, those powers * * *." (Emphasis supplied.)
Accordingly, I conclude that section 20, of the General City Law read in conjunction with section 21 of the same law, as amended by the Laws of 1976, chapter 930, § 1, authorizes cities of 50,000 or more population to expend funds to establish a publicity fund to further public or municipal purposes, including the promotion of business, commerce, industry or job opportunities.